       Case 3:20-cr-01791-JLS Document 61 Filed 08/31/21 PageID.331 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT

 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10                    (HONORABLE JANIS L. SAMMARTINO)

11
                                                  )
12 UNITED STATES OF AMERICA,                      )   CASE NO.: 20CR1791-JLS
                  Plaintiff,                      )
13                                                )
     v.                                           )   ORDER GRANTING JOINT
14                                                )
                                                  )   MOTION TO CONTINUE
15 ROXANA JIMENEZ,                                )   MOTION HEARING
            Defendant.                            )
16                                                )
                                                  )
17
18         Pursuant to joint motion,
19         IT IS HEREBY ORDERED that Defense counsel’s replies will be due
20 September 3, 2021. The Motion Hearing scheduled for September 10, 2021, at 2:00
21 p.m. be continued to September 17, 2021 at 2:00 p.m.
22         The Court finds that time is excluded from September 10-17, 2021 in the
23 interests of justice and pursuant to 18 U.S.C. § 3161(h)(7)(A).
24         IT IS SO ORDERED.
25 Dated: August 31, 2021
26
27
28
